Citation Nr: 1731863	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  16-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in the disability rating from 30 percent to 0 percent, effective March 1, 2014, for the service-connected bilateral hearing loss was proper. 

2.  Entitlement to an increased rating for the service-connected hearing loss, currently evaluated as 30 percent disabling from March 21, 2011 to March 1, 2014, and noncompensably disabling from March 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1948 to March 1950, November 1951 to August 1964, and from August 1965 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Regional Office (RO). A historical overview reflects that in the August 2011 rating decision, the RO increased the disability rating for service connected bilateral hearing loss to 30 percent disabling, effective March 21, 2011.  In the August 2013 rating decision, the RO proposed to reduce the evaluation for this service-connected disability from 30 percent to 0 percent.  In the December 2013 rating decision, the RO reduced the Veteran's evaluation from 30 percent to 0 percent for his service-connected bilateral hearing loss, effective March 1, 2014. 

After receiving notices of these determinations, the Veteran perfected a timely appeal as to the propriety of the rating reduction from 30 percent to noncompensably disabling, effective March 1, 2014, for the service-connected bilateral hearing loss.

The Veteran was scheduled for the hearing before a Veterans Law Judge (VLJ) at the St. Petersburg, RO in October 2016.  However, in a September 2016 statement, the Veteran, through his representative, cancelled his hearing request.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for bilateral hearing for the period on and after March 1, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected bilateral hearing loss. 

2.  In an August 2011 rating decision, the RO awarded an increased rating to 30 percent, effective from March 21, 2011 for the service-connected bilateral hearing loss. 

3.  By the December 2013 rating decision, the RO reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 30 percent disabling to noncompensably disabling, effective March 1, 2014. 

4.  The evidence of record does establish that there was actual improvement in the Veteran's service-connected hearing loss.

5. For the period prior to March 1, 2014, the Veteran has exhibited no worse than Level VI hearing in the right ear and Level VI hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 3.655, 4.85, 4.86, Diagnostic Codes (DCs) 6100 (2016).

2.  For the period prior to March 1, 2014, the criteria for a rating in excess of 30 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Sufficient notice also must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, however, the restoration portion of the appeal derives from the Veteran's disagreement with a 38 C.F.R. § 3.105 (e) reduction and is not based on a claim or application for benefits. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  38 C.F.R. § 3.105 (e), (i).  Thus, the Board finds that VA's duties to notify and assist do not apply to the portion of the Veteran's appeal dealing with the appropriateness of the bilateral hearing loss rating reduction. 

With respect to the Veteran's claim for a higher rating for his service-connected bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344 (c). 

In an August 2011 rating decision the RO granted an increased disability rating to 30 percent, effective March 21, 2011, for the Veteran's service-connected bilateral hearing loss.  In the December 2013 rating decision, the RO reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 30 percent to noncompensable percent.  The reduction was effective on March 1, 2014.  Consequently, the 30 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply in this case.

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the rating criteria for hearing loss are set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral. 

In the present case, the Board finds that the reduction of the Veteran's disability rating from 30 percent to a noncompensable rating for his service-connected bilateral hearing loss was proper.  Based on a review of the entire history of his bilateral hearing loss, the evidence shows that actual improvement in the overall disability had occurred.

First, a brief historical overview reflects that in the February 1980 rating decision, the RO granted service connection for the Veteran's hearing loss, and evaluated it as noncompensably disabling, effective from September 28, 1979.  In a February 2008 claim, the Veteran sought a higher rating for his hearing loss, and in the May 2008 rating decision, the RO continued the noncompensable disability rating for the bilateral hearing loss, pursuant to  38 C.F.R. § 4.85, Diagnostic Code 6100.  Although the Veteran filed a notice of disagreement (NOD) with this decision, and a Statement of the Case (SOC) was issued in September 2009, he did not perfect a timely appeal of this decision.  

Subsequently, the Veteran filed a claim for entitlement to an increased rating for bilateral hearing loss in March 2011.  According to the Veteran, his hearing acuity had worsened and he needed to wear hearing aids to help improve his hearing.  Pursuant to his claim, the Veteran was afforded a VA audiological examination in June 2011.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 55, 65, 80, and 80 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 55, 70, 80 and 75. The average pure tone threshold was 70 in the right ear and 70 in the left ear.  Using the Maryland CNC test, speech recognition ability was 86 percent in the right ear and 96 percent in the left ear.  The results of the June 2011 examination corresponded to Level III hearing in the right ear, and Level II in the left ear.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  However, given that that the Veteran had puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 or more in both ears, the provisions of 38 C.F.R. § 4.86(a) were considered.  Thus, pursuant to Table VIA, the results of the June 2011 VA examination corresponded to Level VI in both ears.  When these values were applied to Table VII, a 30 percent rating is assigned.  Based on these audiometric findings, in the August 2011 rating decision, the RO increased the disability rating for the Veteran's bilateral hearing loss to 30 percent disabling, effective March 21, 2011.  

The Veteran filed another claim seeking a higher rating for his service-connected hearing loss in April 2012.  Pursuant to his claim, he was afforded another VA audiological evaluation in August 2013, the results of which revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 50, 65, 75 and 80 and left ear auditory thresholds in the same frequencies as 45, 65, 75 and 75.  The average pure tone threshold was 68 in the right ear and 65 in the left. Speech recognition ability was 94 percent in both ears. The results of the August 2013 examination corresponded to Level II hearing in the right ear and left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

Based on the August 2013 audiometric findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss was accurate and appropriately reflected his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a)-(b).

Following this examination, a letter was sent to the Veteran in September 2013 at his correct mailing address, notifying him of the proposed reduction.  The letter also informed the Veteran that he had 60 days to submit evidence showing that his current evaluation should not be reduced.  He was further advised that he had 30 days to request a personal hearing to present evidence or argument on the issue.  The Veteran was also informed that if the RO did not receive additional evidence from him within the 60 day period, his disability rating would be reduced the first day of the third month following notice of the final determination to him.  

A final rating decision was thereafter issued in December 2013, in which the Veteran's evaluation for bilateral hearing loss was decreased from 30 percent disabling to noncompensably disabling, effective from March 1, 2014.  In the decision, the RO reviewed the evidence of record, including the August 2013 VA examination report, and noted that the noncompensable rating assigned was based on these objective findings.  The Veteran received notice of this decision on December 4, 2013, and in this letter, the Veteran was informed that his benefit payments would continue at the previous level until March 1, 2014, which was the first day of the third month following the final December 2013 rating decision.  A copy of the December 2013 rating decision was also enclosed with this letter. 

Following this rating decision, the Veteran submitted a September 2013 treatment report and Disability Benefit Question (DBQ) which appears to have been issued by his private audiologist, S.P., Au.D.  The report and DBQ form are date-stamped as received at the RO in December 2013.  In the DBQ, Dr. P noted that the Veteran reported a history of moderate sloping to severe/profound sensorineural hearing loss and tinnitus in both ears, and had been diagnosed with these disorders at the VA.  In the report, Dr. P. noted that the Veteran presented at their office for a hearing evaluation, and had been fitted with amplification through the VA.  According to Dr. P., the Veteran had "moderate sensorineural hearing loss from 250-1000 Hz sloping to a severe SNHL [sensorineural hearing loss] from 2000-6000 Hz and profound hearing loss at 8000 Hz, AU."  Dr. P. further noted that the Veteran's speech discrimination results were excellent (96 percent) in the right ear, and good (88 percent) in the left ear.  According to Dr. P., when comparing the Veteran's previous audiometric findings to the September 2013 results, she did not notice any significant changes.  She recommended that the Veteran continue wearing binaural amplification, receive annual hearing examinations, and wear ear protection when exposed to excessive noise.  Although the treatment report also included results from the audiometric test that was conducted at the same time, these test findings are illegible and difficult to decipher.  

Based on the foregoing, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question. Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected bilateral hearing loss from 30 percent to noncompensable was justified by the evidence.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 30 percent to 0 percent disabling was proper and that the current state of his disability more nearly approximates the criteria for a noncompensable evaluation and no higher.  In this regard, as noted above, the results of the August 2013 VA examination corresponded to Level II hearing in his right and left ears. When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran's disability does not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the medical evidence of record does not show him to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Thus, the Board finds that the noncompensable evaluation is appropriate. 

With respect to the September 2013 treatment report, although Dr. P. provided an assessment as to the severity of the Veteran's hearing loss for various frequency intervals from 250 Hertz to 8000 Hertz, she did not provide the individual auditory thresholds in the right and left ears in the frequencies 1000, 2000, 3000 and 4000 Hertz.  It appears that an audiological evaluation was conducted, but unfortunately these test findings were illegible and unreadable.  In an October 2015 letter, the RO informed the Veteran that the audiometric findings submitted in December 2013 were illegible, and requested that he send in another copy.  It does not appear that the Veteran provided another copy of this report.  Moreover, regardless of whether the auditory thresholds were provided, these test results would remain inadequate for VA rating purposes because it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85 (a).

In light of the above, the Board finds that that the audiometric findings in the August 2013 VA examination were accurate as to the level of the Veteran's hearing impairment.  Although the Veteran is competent to report the symptoms he experiences, he is not competent to provide the specific information required to rate the disability under the schedular criteria.  The objective medical evidence clearly shows an improvement in his audiological test results (test results deemed reliable for rating purposes), and thus an improvement in his bilateral hearing loss disability.  This also occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  Prior to, during, and subsequent to the reduction period, the Veteran has complained of difficulty hearing conversations especially without the use of his hearing aids, and if he is unable to see the face of the person with whom he is speaking with.  There is no indication that he changed his life style in any manner or that any change in his life style had any impact on his hearing acuity.

The Board's determination is based upon consideration of applicable rating provisions.  The Board is cognizant that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the August 2013 VA examination report did address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  During this evaluation, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss in both ears.  When asked whether the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work, the examiner determined that it did, and noted that the Veteran found it very difficult to hear speech without the use of his hearing aids, and without being able to see the face of the person with whom he was speaking.  Indeed, nothing in this opinion, or the other evidence of record, indicates that a compensable disability rating is warranted.  Also, the effect of the Veteran's hearing loss as explained by Dr. S. is not inconsistent with the examination report already discussed.  Although the Veteran, through his representative, indicated that the June 2011 VA examiner did not specify what the presentation level was during the speech recognition test (SRT) in the April 2017 Appellant's Brief, this contention does not indicate or reflect that the June 2011 or August 2013 VA examinations were inadequate or defective for VA purposes.  In pertinent part, the Board observes the Court indicated in Martinak that the purpose of such an opinion is to address whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  The Board finds that the Veteran's symptoms associated with his hearing impairment, to include difficulty hearing in various situations and poor word recognition, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

In view of the foregoing, the Board finds that the reduction effectuated by the RO was supported by the August 2013 VA examination.  

In reaching this conclusion, the Board has considered the Veteran's statements that hearing loss does not improve and has gotten worse, and the Veteran is certainly competent to provide lay statements regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the results of independent hearing tests are more probative on the matter of whether the Veteran's hearing loss disability improved than the Veteran's lay statements.  As noted above, hearing is evaluated, for VA purposes, based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed, and the Board has no discretion in this matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

III.  Increased Rating

For the period prior to March 1, 2014

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected bilateral hearing loss for the period prior to March 1, 2014.   

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

A recitation of the factual history pertaining to the Veteran's claim has already been provided in the section above.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, for the period prior to March 1, 2014, the Veteran is not entitled to a rating in excess of 30 percent for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

As discussed above, the Veteran filed a claim for a higher rating for his bilateral hearing loss in March 2011.  The record reflects that he underwent a VA audiological examination in March 2010. The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 40, 55, 75, and 80 decibels and left ear auditory thresholds in the same frequencies as  40, 60, 70, and 75 decibels. The average pure tone threshold was 63 in the right ear and 61 in the left ear.  Speech recognition ability was 88 percent in the right ear and 96 percent in the left ear. The results of the March 2010 examination correspond to Level III in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether an increased evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the March 2010 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.   In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).

As discussed above, the June 2011 VA audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 55, 65, 80, and 80 respectively, and for the left ear, auditory thresholds in the same frequencies were recorded as 55, 70, 80 and 75. The average pure tone threshold was 70 in both ears and using the Maryland CNC test, speech recognition ability was 86 percent in the right ear and 96 percent in the left ear. The results of the June 2011 examination corresponded to Level III hearing in the right ear, and Level II in the left ear.  38 C.F.R. § 4.85 (b).  Applying these values to Table VII resulted in a noncompensable disability rating.  38 C.F.R. § 4.85.  

However, although the Veteran did not have puretone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz (see 38 C.F.R. § 4.86(b)) at the June 2011 VA examination, his puretone threshold findings at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 or more in both ears.  Under the provisions of 38 C.F.R. § 4.86, pursuant to Table VIA, the results of the June 2011 VA examination corresponded to Level VI in both ears.  When these values were applied to Table VII, a 30 percent rating is assigned.  See 38 C.F.R. 4.86(a).  

As discussed above, the August 2013 VA audiometric findings reflected an improvement in the Veteran's hearing acuity.  While the Veteran underwent another audiological evaluation with his private audiologist, Dr. S., in September 2013, and Dr. S. completed and signed the DBQ VA Form for Ear conditions, report of the audiometric findings produced during this evaluation were illegible.  The RO requested that the Veteran submit another copy of these test findings, but the Veteran did not do so.  Moreover, as discussed above, regardless of whether the auditory thresholds were provided, these test results would remain inadequate for VA rating purposes because it is unclear whether Dr. S. used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85 (a).  

As such, the only objective medical findings that can be relied upon for the period prior to March 1, 2014 are the March 2010 and June 2011 VA examination results.   

Based on these results, the Board concludes that a disability rating in excess of 30 percent for the Veteran's bilateral hearing loss is not warranted for the period prior to March 1, 2014.  Although the Veteran contended that his bilateral hearing loss was more severe than the disability rating assigned for this period, and warranted a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The above determination is based upon consideration of applicable rating provisions.  In addition, both the March 2010 and June 2011 VA examination reports specifically addressed the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

During the March 2010 VA examination, after interviewing and evaluating the Veteran, the examiner diagnosed him with having bilateral sensorineural hearing loss and determined that this disability caused the Veteran to experience difficulty hearing while performing his occupational duties.  At the June 2011 VA examination, after interviewing and evaluating the Veteran, the VA examiner determined that the Veteran's hearing impairment has a significant effect on his occupational and daily activities.  Specifically, the examiner noted that the Veteran's hearing impairment caused him to experience difficulty hearing while at his occupation.  She also noted that the Veteran had difficulty hearing conversational speech, the television, and conversations over the telephone.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations; however, despite the difficulties experienced by the Veteran when it comes to his hearing acuity and word recognition, there is nothing in the record to show that he experiences difficulty carrying out and performing his activities of daily living, as a result of his hearing loss.  Furthermore, although both examiners noted that the Veteran's hearing loss impacts his ability to work, they did not state or conclude that his hearing disability had a significant effect on his ability to maintain his employment.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  Moreover, while he reported to have difficulty hearing conversations, the television, and those speaking to him over the telephone, the audiological evaluations do not demonstrate a higher level of hearing loss than that assigned.  

The Board has considered the statements made by the Veteran in which he asserted that hearing loss disability warrants an increased rating.  The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss disability. However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating in excess of 30 percent is not warranted for the period prior to March 1, 2014. 

Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's hearing loss for the period prior to March 1, 2014.  Hence, the appeal as to a higher schedular rating for this disability for the period prior to March 1, 2014 must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Board finds that the Veteran's symptoms associated with his hearing loss, to include poor hearing acuity and word recognition, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  


ORDER

The rating reduction from a 30 percent disability evaluation to a noncompensable evaluation for bilateral hearing loss, effective from March 1, 2014, was proper; restoration is denied.  

For the period prior to March 1, 2014, entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.  


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current noncompensable disability rating assigned by the RO for the period from March 1, 2014. 

In his March 2016 VA form 9, the Veteran indicated that his hearing has continued to worsen through the years.   Review of the claims file reveals that the Veteran was last afforded a VA audiological evaluation in August 2013, nearly four years prior. The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Also, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995);  see also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's  bilateral hearing loss.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A (c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment the Veteran may have received for his hearing loss.  All records of treatment by VA since February 2016 must be obtained and associated with the claims file.  

2.  Then, schedule the Veteran for a VA audiological examination to ascertain the severity of his current hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's bilateral hearing loss, such a conclusion should be explained in detail. 

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's hearing loss has on his ability to work and his daily activities. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


